NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0614n.06

                                           No. 18-3397

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 ALISON O’DONNELL,                        )                                        FILED
                                          )                                   Oct 29, 2020
       Plaintiff-Appellant,               )                              DEBORAH S. HUNT, Clerk
                                          )
 v.                                       )
                                          )                     ON APPEAL FROM THE
 UNIVERSITY        HOSPITALS CLEVELAND )                        UNITED STATES DISTRICT
 MEDICAL CENTER, aka University Hospitals )                     COURT FOR THE
 Health Systems; NAVEEN ULI; SUMANA )                           NORTHERN DISTRICT OF
 NARASIMHAN; and ROSE GUBITOSI-KLUG,      )                     OHIO
                                          )
       Defendants-Appellees.              )
                                          )


               Before: BOGGS, KETHLEDGE, and STRANCH, Circuit Judges.

         BOGGS, J., delivered the opinion of the court in which KETHLEDGE and STRANCH,
JJ., joined. STRANCH, J. (pp. 26–27), delivered a separate concurring opinion.

       BOGGS, Circuit Judge. Like many people, Dr. Alison O’Donnell disliked public speaking.

In her case, this was not just a matter of preference. Her anxiety disorder made it very difficult.

This became a problem when University Hospitals Cleveland Medical Center (the Hospital) hired

her as a Fellow in pediatric endocrinology. The fellowship required her to attend and participate

in weekly presentations and discussions with faculty about practice and research topics. She was

unable to do this adequately and the Hospital eventually placed her on indefinite leave. She

resigned, never returning to the program. In this suit under the Americans with Disabilities Act

and corresponding Ohio state law, Dr. O’Donnell alleges that the Hospital and her faculty

supervisors discriminated against her because of her anxiety disorder, failed to accommodate her



                                                -1-
No. 18-3397, O’Donnell v. University Hospitals


disability, and retaliated against her after she complained. For the reasons given below, especially

because active participation in the weekly presentations was an essential function of her job, we

affirm the district court’s grant of summary judgement to the Hospital and the individual

defendants.

                                                  I.

       O’Donnell raises a number of claims under the Americans with Disabilities Act (ADA),

42 U.S.C. § 12112 et seq. However, all of them except one are barred by the statute of limitations.

As required by the ADA, she initially filed a charge with the Equal Employment Opportunity

Commission ( EEOC) when she was placed on unpaid leave. However, she did not file her lawsuit

until 304 days after filing with the EEOC and thus all of the claims relating to events prior to that

filing were untimely. Her complaint alleges constructive discharge based on her resignation from

the program on December 16, 2012, which was within the statutory 300-day period and was timely

filed. Her analogous state-law claims, however, are governed by the state six-year statute of

limitations, Ohio R. Code § 2305.7, and thus are not barred. Those claims are, as based on various

parts of Ohio R. Code § 4112(A)-(I): disability discrimination, refusal to accommodate, failure to

engage in an interactive process, and retaliation for protected activity.

       Dr. O’Donnell’s state-law claims all grow out of her activities at, and termination from,

the University Hospital Pediatric Endocrinology Fellowship program. The claims arise from her

view that her treatment was related to her perceived unwillingness or inability to participate

actively and fully in weekly conferences that were part of the routine activities of the Fellows at

the Hospital. She alleges that any deficiencies in her performance stem from her disability, and

that all of the harms done to her stemmed from the actions of the Hospital and the other defendants

in violation of her rights under statutes protecting those with a disability.



                                                  -2-
No. 18-3397, O’Donnell v. University Hospitals


       The pediatric fellowship program is not a conventional “job” as usually appears in this type

of litigation. It is a specialized, highly prestigious program, usually lasting three years, which only

accepts two applicants each year. Fellows are expected to be progressing toward careers in clinical

practice and research, obtaining board certification in pediatrics, and otherwise becoming qualified

to be leaders in the profession.

       Dr. O’Donnell was not performing well in the program. She had bad evaluations at the

end of her first year. She believed that some of these problems were based on her having a

disability of anxiety disorder, and of discrimination against her on this account. She ultimately

formally requested an accommodation for her disability, that she not be evaluated on her

performance at weekly meetings that included prepared Fellow presentations, but then progressed

to group discussion of the presentations and of patient and other medical issues, in an unrehearsed

manner.

       The Hospital deemed this request unreasonable, as active participation in the weekly

conferences was an essential part of the fellowship program, allowing evaluation of Fellows’

progress in knowledge, medical and patient care skills, and research ability. Although the request

was supported by a doctor’s analysis that the disability was permanent, the doctor also included a

strong statement that Dr. O’Donnell was seeking to overcome the disability and was making

progress.

       The Hospital therefore proposed, as an alternative to ceasing to evaluate Dr. O’Donnell on

this aspect, that her fellowship program be extended for one year, at first just to make better

progress, and then, as an accommodation, giving her an unpaid leave of absence and health benefits

during that period, so as to give her an opportunity to overcome her disability and rejoin the

program. She rejected this proffered accommodation.


                                                  -3-
No. 18-3397, O’Donnell v. University Hospitals


       She was placed on unpaid leave on July 1, 2012, and for the next six months had no contact

with the program, sought no additional medical help, and sought other employment. In December

2012, she appeared to have secured other employment, which required her to terminate her

fellowship, which she did on December 16, 2012. Unfortunately, the job fell through, and five

months later she sued the Hospital.

       Though the claims under the Ohio disability-discrimination statute, Ohio R. Code § 4112

et seq., are several, they are largely controlled by a common set of questions, in various

combinations. To defeat summary judgment on each issue, plaintiff need only show that there is a

genuine issue of material fact on a point that, if decided in her favor, would sustain her claim.

       1. Is active participation in the weekly conferences, and being evaluated on performance

in them, an essential part of the Fellowship program? If yes, this prevents her from being

“qualified to do the job,” as she admits, with her doctor’s support, that she cannot do so, unless

she can demand and receive a “reasonable accommodation.”

       2. Is not being evaluated a reasonable accommodation? If the requested accommodation

removes an essential feature of the job, it is not reasonable and thus defeats several of her claims.

       3. Dr. O’Donnell is also entitled to a reasonable interactive process on her request for

accommodation. 29 C.F.R. § 1630.2(o)(3). The Hospital offered her a twelve-month leave of

absence to allow her the opportunity to be able to rejoin the program and perform its essential

functions. She refused this offer, offering instead to take a six-month leave, but she made no

further requests. If the Hospital performed enough interaction with Dr. O’Donnell in the

accommodation process, this defeats her claim on this point.




                                                 -4-
No. 18-3397, O’Donnell v. University Hospitals


       4. Dr. O’Donnell claims discrimination based on her disability, relying on a series of

workplace events that she claims shows disparate treatment between her and other Fellows. Were

these actions linked to her alleged disability and were they sufficient to constitute, singly or in

combination, an adverse action?

       5. Dr. O’Donnell claims retaliation by the Hospital in her treatment after her requests for

accommodation, in that she had received a bad evaluation (a “Performance Alert”), shortly after

an informal request concerning her evaluations, which was similar in a number of respects

to evaluations she had received earlier in her fellowship. Has she established a causal relation

between her protected activities and the actions of the Hospital and the individual defendants?

       6. Did her involuntary leave of absence constitute a constructive discharge? Was she

actually discharged and, if she was, was the discharge justified by her inability to perform the

essential features of the job? If the Hospital discharged her in good faith and without pretext, then

the discharge is not actionable.

                                                 II.

       Dr. O’Donnell is an African-American physician who, after completing medical school

and a residency program, was selected to participate in the prestigious Pediatric Endocrinology

Fellowship program at University Hospitals Case Medical Center, an Appellee in this case. The

three-year fellowship program accepts only two applicants every year and is run by seven Hospital

faculty members, including fellowship director Dr. Naveen Uli. The program trains fellows for

academic-related careers in pediatric endocrinology and to become board-certified pediatric

endocrinologists. To complete the program, fellows must successfully meet clinical and research-

based requirements, which track national standards.




                                                 -5-
No. 18-3397, O’Donnell v. University Hospitals


       As part of the fellowship, Fellows, faculty, and several members of the nursing staff

participate in weekly two-hour Wednesday afternoon meetings. At these meetings, high-level

pediatric endocrinology cases are analyzed, and the group analysis provides the faculty with the

ability to determine the skill level of the Fellows. Specifically, a Fellow presents a prepared case

study and then other Fellows are called upon to answer questions and/or give unprepared

presentations on the case. There is then general discussion on the various presentations and on the

cases being analyzed. In addition, every Fellow must complete a research project to complete the

program successfully.

       Dr. O’Donnell was accepted into the fellowship program on June 25, 2009. Her three-year

fellowship commenced on June 1, 2010. On July 2, 2009, Dr. O’Donnell was diagnosed with

social-anxiety disorder and social phobia by Dr. Francoise Adan, her psychiatrist. Dr. O’Donnell

was treated by Dr. Adan from July 2009 through January 2013 and prescribed the medications

Lexapro (anti-depressant) and Klonopin (anti-anxiety). Dr. Adan stated that Dr. O’Donnell

experienced “physical symptoms of anxiety around social situations, heart racing, sweating,

speaking fast, poor concentration, mind going blank and jittery” which affected both her personal

and professional life.

       In 2009, Dr. O’Donnell also entered into counseling with Dr. Paul Minnillo, a Hospital

psychologist. She continued to see Dr. Minnillo through May 2011. Dr. Minnillo testified that

Dr. O’Donnell’s anxiety disorder was “very pervasive, very profound.” He described her disability

as “debilitating,” “disabling,” and “life-long.”       As result of her social-anxiety disorder,

Dr. O’Donnell had trouble participating and speaking at the mandatory Wednesday meetings.




                                                 -6-
No. 18-3397, O’Donnell v. University Hospitals


         Dr. O’Donnell alleges in her complaint that she told Dr. Uli “early in my fellowship” that

she suffered from a social-anxiety disorder.1 After her disclosure, she claims that Dr. Uli and

several other fellowship faculty discriminated against her and subjected her to disparate treatment

compared to the other Fellows because of her disability. Her complaints included that she received

less time for orientation than other Fellows; she was assigned a presentation without preparation

time; she was forced to see patients who were over an hour late despite clinic protocol to have such

patients reschedule; Dr. Narasimhan unprofessionally referred to her by first name in front of

patients; Dr. Narasimhan tried to coerce Dr. O’Donnell to see Narasimhan’s clinic patients; she

was given clinical assignments with less notice than other Fellows; she was required to directly

reschedule patient appointments; she was criticized for not writing patient notes or charts in a

timely or thorough manner; and her research project ideas were rejected and she was advised to

work with another Fellow on that Fellow’s project.

         At the end of her first year, Dr. O’Donnell received poor evaluations from every faculty

member in the program.             These evaluations addressed many issues, including inadequate

participation in, and poor performance at, the Wednesday meetings.                           They also included

evaluations by each faculty member, finding her well below her peers on each of the items, as well

as her performance on written tests of knowledge where her scores were also well below her peers

in the program. On June 29, 2011, she was issued a Remediation Plan for performance deficiencies

that included inadequate progress in developing clinical knowledge and skills, poor performance

on a written examination, poor topic presentation at Wednesday meetings, and failure to finalize

her research project. Dr. O’Donnell attributes these poor reviews to discrimination.



1
 Dr. Uli testified on deposition that Dr. O’Donnell had never told him that she was diagnosed with an anxiety disorder.
She had mentioned that it was “her family and cultural upbringing that prevented her from speaking out of turn, and
her innate shyness and social anxiety.”


                                                         -7-
No. 18-3397, O’Donnell v. University Hospitals


       In the middle of her second year, on February 12, 2012, for reasons that do not appear in

the record, Dr. O’Donnell sent an email to all seven Fellowship-faculty members regarding her

performance at Wednesday meetings:

       It has come to my attention that many of you wish for me to speak more during Wednesday
       conferences, and are interpreting my silence as ignorance. However, my culture/religion,
       learning style, shyness, and anxiety make it extremely difficult for me to just shout out
       answers. Therefore, I invite you to ask me questions. In addition, I plan to make more than
       the required number of presentations. (I have a very interesting topic that I am excited to
       present on 2/22). Hopefully, this is a compromise that will suit everybody’s needs. I believe
       that a training program should take into account a variety of learning styles-not everybody
       learns the same way. If you have any other suggestions as to how we can work to solve this
       issue, please let me know.
       This email did not invoke any disability law, and simply “invited” faculty to ask her

questions. Her invitation was not a formal request for accommodation and was not accompanied

by any of the standard ADA claim paperwork or supporting medical documentation. Nor did it

seek any formal agreement to her wishes or change in her method of evaluation.

       In February 2012, Dr. O’Donnell received a Performance Alert Notice, her second official

warning for marginal or unsatisfactory performance. Based on these ongoing performance

problems, the faculty had concluded at a meeting on February 22 that Dr. O’Donnell was not

performing at the level expected of a second-year Fellow and recommended that her fellowship be

extended for an additional year to give Dr. O’Donnell time to develop the mandatory core

competencies for pediatric endocrinology. On February 29, Dr. Uli met with Dr. O’Donnell to

discuss the Performance Alert and her fellowship status. She refused to sign the Performance Alert

and stated she would consider extending her fellowship for an extra six months, but not twelve.

       Subsequently, on March 20, 2012, Dr. O’Donnell filed a formal ADA disability complaint

and a request for accommodation with the Hospital. To support that request, her psychiatrist, Dr.

Adan, completed on May 3, after several promptings, an ADA Health Care Provider/Physician



                                                 -8-
No. 18-3397, O’Donnell v. University Hospitals


Certification Form. Question 3 on the form asks, “Does the disability affect the employee’s ability

to perform any one of the essential functions of the position?” Dr. Adan checked the yes box, and

hand-wrote that the effect on her ability to perform a specific essential function was “Public

speaking at case conference, specially un-rehearsed.”        Question 4 asks if there are any

accommodations that would allow Dr. O’Donnell to perform the essential function. Dr. Adan

checked the yes box and wrote “I would recommend not to evaluate employee performance on

case conferences, particularly un-rehearsed.” Dr. Adan also said that Dr. O’Donnell’s need for the

accommodation would be permanent during the rest of the fellowship.

        In a letter dated June 14, 2012, the Hospital denied Dr. O’Donnell’s request for such

accommodation on grounds that active participation in the Wednesday meetings was an essential

function of her position. The letter stated that she would be placed on unpaid, involuntary leave

effective July 1, 2012. Her health care benefits were continued during this period. Dr. O’Donnell

never returned to the fellowship program and officially tendered her resignation on December 16,

2012.

        To follow the course of events, the following summary timeline may be helpful.

June 2010              Three-year fellowship begins.
June 2011              First-year evaluations of the Fellows. All seven faculty members rated Dr.
                       O’Donnell’s performance “below the level expected.”
June 29, 2011          First formal warning for poor performance, a Remediation Plan, given to
                       Dr. O’Donnell by Dr. Uli.
February 12, 2012      Dr. O’Donnell sent an email to all seven faculty members regarding her
                       performance at Wednesday meetings.
February 22, 2012      Faculty meeting on Dr. O’Donnell’s progress in the program.
February 29, 2012      A second written warning of poor performance, a Performance Alert Notice,
                       was given to Dr. O’Donnell and Dr. O’Donnell met with Dr. Uli about this
                       notice.
March 20, 2012         Dr. O’Donnell submitted a formal request for disability accommodation
                       with the Hospital.


                                                 -9-
No. 18-3397, O’Donnell v. University Hospitals


March 21, 2012             The Hospital asked Dr. Uli to provide a job description and the essential job
                           functions for a Fellow in the pediatric endocrinology program.
March 22, 2012             Dr. Uli provides a 12-point list, based on document he had prepared in 2011.
March 22, 2012             ADA medical form was sent to Dr. O’Donnell’s psychiatrist, Dr. Adan, with
                           respect to the request.
May 3, 2012                Dr. Adan sent the Hospital an ADA Physician Certification Form, stating
                           that Dr. O’Donnell’s disability affected an essential function of her job,
                           which could be overcome with a reasonable accommodation.
June 14, 2012              The Hospital denied Dr. O’Donnell’s accommodation request and placed
                           her on a mandatory leave of absence starting July 1, 2012.
July 1, 2012               Dr. O’Donnell began her involuntary leave of absence. She never returned
                           to the fellowship program.
May 1, 2013                Dr. O’Donnell filed complaint with the EEOC. (304 days after July 1,
                           2012).

                                                         III.

         On October 10, 2016, Dr. O’Donnell filed suit against the Hospital, Dr. Navenn Uli, Dr.

Sumana Narasimhan, Dr. Rose Gubitosi-Klug, and William Rebello,2 alleging claims of disability

discrimination, failure to accommodate, and retaliation based on disability discrimination in

violation of the ADA, 42 U.S.C. § 12112, and Ohio R. Code § 4112.3 The Hospital and the

individual doctors filed for summary judgment. The district court granted defendants summary

judgment, agreeing that O’Donnell was disabled, but holding that there was no genuine issue of

material fact that O’Donnell was not otherwise qualified for her position, that she did not suffer

any adverse action, and that the Hospital’s proffered reasons for its actions were legitimate non-

discriminatory reasons that were not pretextual.

         Specifically, the district court held that there was no genuine issue of material fact that Dr.

O’Donnell’s accommodation request was not reasonable. Her doctor had stated that she could not


2
  Both parties stipulated to the dismissal of all claims against Rebello. The three remaining individual defendants are
the chair and two other members of the seven-member faculty of the program.
3
 Dr. O’Donnell also brought federal race-discrimination claims under Title VII. The district court ruled against her
and she did not appeal the dismissal of those claims.


                                                         -10-
No. 18-3397, O’Donnell v. University Hospitals


perform an essential function of the job (adequate participation in Wednesday meetings) and thus

that her requested accommodation (no evaluation based on her performance in Wednesday

meetings) effectively removed an essential function of a Fellow’s job. The district court held that

such an accommodation was unreasonable and created an undue hardship on the Hospital.

                                     IV. Standard of Review

       Dr. O’Donnell timely appealed the district court’s grant of summary judgment. We review

that ruling de novo. Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 868 (6th Cir. 2007).

Summary judgment is appropriate when the court is satisfied that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law. Fed. R.

Civ. P. 56(a). The moving party bears the burden of proving that there are no genuine issues of

material fact. The non-moving party must then come forward with specific facts showing a

genuine issue for trial. A court must review all facts and inferences in a light most favorable to the

non-moving party. Hall v. Spencer County, Ky., 583 F.3d 930, 933 (6th Cir. 2009). This means

in most cases that evidence offered by the non-movant must be accepted at true and that credibility

determinations and weighing of the evidence are improper. Hostettler v. College of Wooster, 895
F.3d 844, 854 (6th Cir. 2018).

                                    V. Statute of Limitations

       As an initial matter, the Hospital argues that Dr. O’Donnell’s ADA claims are barred by

the statute of limitations. She had 300 days to file her ADA claims with the EEOC. See 42 U.S.C.

§§ 2000e-5(e)(1), 12117(a). She complied with this requirement for her constructive-discharge

claim, which accrued when she resigned on December 16, 2012. But she filed her other ADA

claims too late. The Hospital’s last alleged discriminatory act occurred on July 1, 2012, when Dr.

O’Donnell’s involuntary leave of absence commenced. She filed her EEOC charge on May 1,


                                                 -11-
No. 18-3397, O’Donnell v. University Hospitals


2013, more than 300 days later. Dr. O’Donnell argues that under the continuing-violation doctrine,

the clock should have started running on December 16 for all of her claims, not just the alleged

constructive discharge. This is incorrect. The continuing-violation doctrine only applies in

hostile-work-environment cases, as “[t]heir very nature involves repeated conduct” where the

claim is “based on the cumulative effect of all such acts.” Nat’l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 115 (2002). In cases that do not involve a hostile-work-environment claim, each

“discrete discriminatory act starts a new clock for filing charges alleging that act. The charge,

therefore must be filed within the” applicable limitations period “after the discrete discriminatory

act occurred.” Id. at 113. Dr. O’Donnell failed to timely file her ADA claims (other than

constructive discharge) with the EEOC within 300 days of the alleged discriminatory acts. Thus,

her constructive-discharge claim is her only timely federal claim.

       However, Dr. O’Donnell’s state-law claims under Ohio R. Code § 4112.02 have a six-year

limitations period, and they remain viable. Ohio R. Code § 2305.7. Ohio’s state-law disability

claims rise or fall with an employee’s ADA claims. “[W]e consider the ADA and [Ohio] state

law claims simultaneously by looking to the cases and regulations that interpret the ADA.” Rorrer

v. City of Stow, 743 F.3d 1025, 1031 (6th Cir. 2014) (citing Talley v. Family Dollar Stores of Ohio,

Inc., 542 F.3d 1099, 1105 n.3 (6th Cir. 2008)). We will do the same here, using the ADA statutory

framework and case law to analyze Ohio claims. See Brenneman v. MedCentral Health System,

366 F.3d 412, 418 (6th Cir. 2004).

                              VI. Disability-Discrimination Claims

      The ADA makes it unlawful for an employer to “discriminate against a qualified individual

on the basis of a disability.” 42 U.S.C. § 12112(a). The statute defines “discriminate” to include

“not making reasonable accommodation to the known physical or mental limitations of an



                                                 -12-
No. 18-3397, O’Donnell v. University Hospitals


otherwise qualified individual with a disability” unless the employer “can demonstrate that the

accommodation would impose an undue hardship.” 42 U.S.C. § 12112(b)(5)(A). An “otherwise

qualified individual” is one who “with or without reasonable accommodation, can perform the

essential functions of the employment position that such individual holds or desires.” 42 U.S.C.§

12111(8).

      Courts analyze disability-discrimination claims under two different rubrics, depending on

whether the plaintiff relies on “direct” or “indirect” evidence of discrimination. See Ferrari v.

Ford Motor Co., 826 F.3d 885, 891–92 (6th Cir. 2016). Failure of accommodate and failure to

engage in an interactive process, along with constructive discharge (in this case) are evaluated

under the direct-evidence standard, while disparate treatment and retaliation are evaluated on an

indirect-evidence standard.

   A. Failure to Accommodate

      To prove failure to accommodate under the direct-evidence framework, a plaintiff must

show that: 1) she is disabled within the meaning of the ADA; 2) she is otherwise qualified for the

position and could perform the essential functions of the job, with or without reasonable

accommodation; 3) her employer knew or had reason to know about her disability; 4) she requested

an accommodation; and 5) her employer failed to provide the requested accommodation. Once a

plaintiff establishes a prima facie case, the burden shifts to the employer to demonstrate that any

particular accommodation would impose an undue hardship on the employer. Mosby-Meachem v.

Memphis Light, Gas & Water Div., 883 F.3d 595, 603 (6th Cir. 2018).

      It is not disputed that Dr. O’Donnell can satisfy elements three, four, and five. As for

element one, Dr. O’Donnell must show she is disabled. Relying on the medical opinions of Dr.

O’Donnell’s treating psychiatrist, Dr. Adan, and treating psychologist, Dr. Minnillo, the district




                                                 -13-
No. 18-3397, O’Donnell v. University Hospitals


court held that Dr. O’Donnell’s social-anxiety disorder is a qualifying disability under the ADA

that substantially limits one or more of her major life activities.

      A major life activity can be something considerably less than a total loss of function in some

area. A significant diminution in the ability to carry out some function usually performed by most

people can be considered major. See 29 C.F.R. § 1630.2(j)(1); Talley, 542 F.3d at 1107. In this

case the medical support indicates that Dr. O’Donnell’s anxiety disorder does substantially limit

her ability in speaking, so as to participate in the normal interaction of professional occupations

such as medicine where such interaction is a common occurrence. The Hospital, while maintaining

that Dr. O’Donnell is not disabled, provides no medical evidence to challenge the medical opinions

of Dr. O’Donnell’s treating physicians. Lacking any evidence to the contrary, the district court

correctly held that Dr. O’Donnell’s social-anxiety disorder is a qualifying disability.

      The second element is where the case now turns. Dr. O’Donnell must prove that she is

otherwise qualified for the position and could perform the essential functions of the job, with or

without reasonable accommodation. “The term essential functions means the fundamental job

duties of the employment position . . . . [It] does not include the marginal functions of the

position.” 29 C.F.R. § 1630.2(n)(1). Whether a function is essential is evaluated on a case-by-

case basis by examining a number of factors. Two of these factors are the employer’s written

description of the job and the employer’s judgment as to what functions of a job are essential. In

determining whether an individual can perform an essential function “consideration shall be given

to the employer’s judgment as to what functions of a job are essential, and if an employer has

prepared a written description before advertising or interviewing applicants for the job, this

description shall be considered evidence of the essential functions of the job.”          42 U.S.C

§ 12111(8). The Hospital does not have a formal job description for a Fellow, as it might for a




                                                 -14-
No. 18-3397, O’Donnell v. University Hospitals


conventional employment relationship. The Hospital produced on discovery a written document

entitled “Expectations of Fellows,” which Dr. Uli prepared in 2011 and updated in 2012. This lists

participation in Wednesday meetings as an essential function. A second document, entitled

“Pediatric Endocrinology Fellowship Goals,” contains a number of academic, research, and

clinical items, and was given to Dr. O’Donnell during her 2010 orientation and does not mention

the Wednesday meetings as a “Goal.”

       We then turn to the Hospital’s judgment as to what constitutes an essential job function.

This judgment comes from Dr. Uli’s twelve-point list of essential job functions, which he prepared

specifically at the request of the Hospital’s human-resources department for its use in evaluating

Dr. O’Donnell’s request for accommodation. His list includes the expectation that Fellows

“[a]ctively participate in all educational sessions of the division, with adequate preparation on

assigned topic presentations. Take [sic] an active role in educating medical students, residents,

nurses and other medical personnel.” This list tracks the earlier nine-page document Uli prepared,

and is tracked in the hospital’s letter denying the requested accommodation.

       Dr. Uli also testified, without contradiction, that the faculty had thoroughly discussed the

matter and unanimously concluded that it was essential for a Fellow to participate, actively and

unrehearsed, in medical discussions, and be evaluated thereon.

       The district court ruled that there was no genuine issue of material fact that adequate

participation in the Wednesday meetings was an essential function of the fellowship for which

there was no alternative because

       [t]he faculty assert that it is essential; one of two written job descriptions state that
       it is essential; the fellows spend significant time every week in the departmental
       meetings and/or preparing for them; the faculty attend and participate in the
       meetings and are able to gain a collaborative perspective on the fellow’s knowledge
       and experience; and all past fellows of the Fellowship Program have been evaluated


                                                 -15-
No. 18-3397, O’Donnell v. University Hospitals


        on their participation in weekly departmental meetings. (emphasis added).
        Dr. O’Donnell made only one formal request for accommodation, on March 20, 2012.4 In

her earlier email to the faculty, on February 12, 2012, Dr. O’Donnell had merely proposed that she

meet what she saw as the faculty’s desire for more participation by being allowed to answer

specific questions rather than volunteering her views and by doing more prepared presentations.

        On March 20, however, she made a formal accommodation request, supported later by the

appropriate Health Care Provider Certification Form, wherein her treating doctor stated on May 3,

“I would recommend not to evaluate employee performance on case conference, particularly

unrehearsed.” The doctor indicated Dr. O’Donnell’s need for accommodation was permanent, and

that the accommodation was needed “probably during the rest of the fellowship.” The Hospital

read this as Dr. O’Donnell’s request for accommodation -- exemption from all evaluation of her

participation at Wednesday meetings. Dr. O’Donnell contends, however, that the requested

accommodation was limited to not being asked to participate by “unrehearsed presentations

        Dr. O’Donnell also argues that two of seven faculty members thought such

accommodations could be made and actually started providing these requested accommodations.

However, the only record support for this argument is depositions from two of the faculty members

(ironically the only two members that she has named as defendants other than Dr. Uli, the chair of

the faculty) who merely said that those two persons individually had sought to follow her requests

and ask questions to draw her out and bring her in to the conversation. They say nothing

whatsoever about the request not to be evaluated on her performance or that other members of the

faculty might rely on her active participation. In addition, the June 14, 2012 involuntary-leave



4
  It appears that Dr. O’Donnell received the appropriate ADA form from Mr. Rebello on March 19, and hospital HR
staff acknowledged that she had received the form. Per her email, she dropped off the form with human resources on
March 20. The actual form does not appear in the record.


                                                      -16-
No. 18-3397, O’Donnell v. University Hospitals


letter from the director of human resources to Dr. O’Donnell states: “In order to provide you time

to fully consider this letter and its impact on your fellowship, UHCMC will continue to temporarily

provide the requested accommodation until the end of the current fellowship year, June 30, 2012.”

(emphasis added) However, there is no indication in the letter, or in the cited deposition testimony,

that any change was ever made in the method of evaluation of Dr. O’Donnell’s work at the

Wednesday meetings, or what the “requested accommodation” had meant in the previous month

or in the remaining sixteen days of her fellowship year. Since she was being placed on leave, little

would change in the remaining days. Nor is there any evidence that the two cited faculty members

had actually done anything different after February, other than perhaps being more active in asking

questions in an attempt to draw out Dr. O’Donnell.

        Dr. O’Donnell argues that the Hospital in fact had conflicting definitions of “participation”

in Wednesday meetings and thus created a genuine issue of material fact whether it was an essential

function. However, an examination of the written documents shows no real conflict as to essential

functions. The “Expectation of Fellows” document specifically addresses participation in the

Wednesday discussion meetings. The document labeled “Goals of the Fellowship Program” is

just that – a statement of the ultimate outcome sought by the program – medical knowledge,

research ability, and patient case skills.

        Dr. Uli’s twelve-point list, on the other hand, though admittedly created after O’Donnell’s

ADA accommodation request and at the request of human resources, quite closely tracks the

detailed Expectations document created the previous year. It does not introduce a new function

that is not addressed in the original list. In addition, it was the joint opinion of the faculty, as

reflected in the letter of June 14 and in earlier faculty discussions, that active participation was an

essential function, which was in line with the earlier Expectations document and with Dr. Uli’s




                                                 -17-
No. 18-3397, O’Donnell v. University Hospitals


list. Therefore, there is no genuine issue of material fact that active and adequate participation in

the Wednesday meetings, and being evaluated thereupon just as the Fellows are evaluated on other

areas in the list such as patient care competence, medical knowledge, and research progress, is one

of the essential features of the job. And since the medical support for her accommodation request

specifically says that she cannot participate and be evaluated on that function, she cannot perform

an essential function of the job and therefore is not qualified. This claim thus fails.

   B. Failure to Engage in an Interactive Process

       When an employee with a disability requests an accommodation, the ADA mandates that

an employer must engage in an “individualized inquiry” based on an “interactive process” to

determine whether the employee’s disability disqualifies her from a particular position. 29 C.F.R.

§ 1630.2(o)(3); Rorrer, 743 F.3d at 1040. “Once an employee requests an accommodation, the

employer has a duty to engage in an interactive process.” Hostettler, 895 F.3d at 857. Failure to

engage in this mandatory interactive process amounts to an independent violation of the ADA “if

the plaintiff establishes a prima facie showing that he proposed a reasonable accommodation.”

Rorrer, 743 F.3d at 1041. The purpose of the process is to identify the precise limitations resulting

from the disability and potential reasonable accommodations that could overcome these

limitations.    “A proper evaluation involves consideration of the applicant’s personal

characteristics, his actual medical condition, and the effect, if any, the condition may have on his

ability to perform the job.” Keith v. County of Oakland, 703 F.3d 918, 923 (6th Cir. 2013).

       “[B]oth parties have a duty to participate in good faith” in the interactive process. Kleiber,
485 F.3d at 871. Once the employee proposes an initial accommodation, “the employer has the

burden of showing how the accommodation would cause an undue hardship, but the employer is

not required to propose a counter accommodation in order to participate in the interactive process




                                                 -18-
No. 18-3397, O’Donnell v. University Hospitals


in good faith”—though “proposing counter accommodations may be additional evidence of good

faith.” Jakubowski v. Christ Hosp., Inc., 627 F.3d 195, 202–03 (6th Cir. 2010). If the interactive

process was triggered but not successfully resolved, “courts should attempt to isolate the cause of

the breakdown and then assign responsibility.” Kleiber, 485 F.3d at 871 (quoting Bultemeyer v.

Fort Wayne Cmty. Schs., 100 F.3d 1281, 1285 (7th Cir. 1996)).

       Dr. O’Donnell filed a formal request for disability accommodation with the Hospital on

March 19, 2012. After she made these requests, the response from the Hospital was that the

Hospital suggested that she take a leave of absence from the program for 12 months (unpaid, but

with health benefits). The district court held this was sufficient evidence of the Hospital’s good-

faith effort to participate in the interactive process. There is no indication from O’Donnell as to

what other process should have occurred or might have been productive. If, as shown above, she

was unable to perform the essential features of the job, that creates an undue hardship for the

Hospital, and the only matter that could be accommodated would be how could the Hospital help

to restore or improve her ability to do the job. The Hospital’s response, as shown by the faculty’s

academic decision, included a counterproposal that Dr. O’Donnell stay in the program for an

additional year, in hopes that she would be able to return to making progress, as her doctor’s note

indicated was a possibility.

   C. Constructive Discharge

       Dr. O’Donnell’s only federal discrimination claim not barred by the statute of limitations

was her claim of constructive discharge. A constructive-discharge claim requires a finding that

“working conditions would have been so difficult or unpleasant that a reasonable person in the

employee’s shoes would have felt compelled to resign.” Talley, 542 F.3d at 1107 (citations

omitted). The Hospital placed Dr. O’Donnell on a mandatory unpaid leave of absence in response




                                                 -19-
No. 18-3397, O’Donnell v. University Hospitals


to her requests for accommodation, but only after she refused the Hospital’s offer of a one-year

extension of her fellowship to allow her to meet the standards of the program. The district court

held that the Hospital had a legitimate non-discriminatory reason for doing so, as her doctor had

informed the Hospital that she could not perform an essential function of her position (active and

adequate participation in Wednesday meetings). But, in so doing, the Hospital put Dr. O’Donnell

in the untenable position of being still technically employed as a Fellow while not being paid, and

lacking the ability to obtain a new job without tendering her resignation as a Fellow, which is

exactly what happened. To this end, the Hospital’s decision requiring Dr. O’Donnell to go on

involuntary unpaid leave of absence without pay was a constructive discharge.

       Common sense dictates that if an employee is prohibited from coming to work, the

employee “cannot perform any of his job functions, essential or otherwise.” EEOC v. Ford Motor

Co., 782 F.3d 753, 761 (6th Cir. 2015). The moment a person is placed on an unpaid leave of

absence, especially where as here it purportedly is in an effort to give a person time to rejoin a

previous position, with some prospect that it would occur, the action may not be adverse.

However, when, as here, the leave continues, with no apparent prospect of it being resolved

satisfactorily, and the person ultimately resigns, at that point a constructive discharge can occur as

a reasonable person could not be expected to continue in that situation.

       However, there was no pretext for discrimination here. The discharge was based on her

inability to perform an essential job function, as shown above. In addition, her performance had

been criticized more than six months before her formal accommodation request, based on the same

work-performance problems. Indeed, the Performance Alert covers many of the same areas noted

in the evaluations and Remediation Plan that antedated her complaint. There is thus no temporal




                                                 -20-
No. 18-3397, O’Donnell v. University Hospitals


proximity between the general complaints on her performance made by the faculty and the formal

accommodation request.

   D. Disparate Treatment

       Dr. O’Donnell also claims disability discrimination based on disparate treatment.

Disparate treatment and retaliation claims are indirect-evidence claims based on circumstantial

evidence where the determinative issue is the employer’s intent. Such claims must be evaluated

under the burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

McDonnell Douglas requires that Dr. O’Donnell present a prima facie case of discrimination,

which creates a rebuttable presumption that discrimination occurred and shifts the burden to the

Hospital to articulate a legitimate non-discriminatory reason for taking the challenged employment

action. If the Hospital satisfies its burden, Dr. O’Donnell must prove that the Hospital’s proffered

reason was actually a pretext to hide unlawful intent. McDonnell Douglas, 411 U.S. at 802. There

are three ways to show pretext: 1) the proffered reason had no basis in fact; 2) the proffered reason

did not actually motivate the employer’s action; or 3) the proffered reason was insufficient to

motivate the employer’s action. Chen v. Dow Chemical Co., 580 F.3d 394, 400-01 (6th Cir. 2009).

       Dr. O’Donnell alleges that although she was disabled, she was could perform the essential

functions of her job with accommodation but was treated less favorably that other non-disabled

fellows. In order to establish a prima facie claim of disparate-treatment disability discrimination

under the ADA, Dr. O’Donnell must show that 1) she was disabled; 2) she was otherwise qualified

for the job, with or without reasonable accommodation; 3) she suffered an adverse employment

decision; 4) her employer knew or had reason to know of her disability; and 5) similarly situated

employees were treated more favorably. Rosebrough v. Buckeye Valley High School, 582 F. App’x

647, 651 (6th Cir. 2014) (citations omitted)




                                                 -21-
No. 18-3397, O’Donnell v. University Hospitals


       The district court held that even if Dr. O’Donnell could establish the first two steps, that

she was disabled and qualified for the job, she failed to establish that she suffered an adverse

employment action, which is typically marked by a significant change in employment status,

including hiring, firing, failing to promote, reassignment with significantly different

responsibilities, or a decision causing a significant change in benefits.

       Dr. O’Donnell listed 13 instances of disparate treatment compared to other Fellows. These

include allegations that: she was not provided the same amount of time for orientation as other

fellows; she was assigned a presentation without the same preparation time that was given to other

fellows; she was forced to cover late, non-urgent consults while no other Fellow was required to

do so; she was called by her first name in front of patients and their families; she was given clinical

assignments without the same notice as other fellows; she was forced to contact patients directly

to reschedule appointments; she was routinely expected to see another doctor’s patients; and she

was routinely expected to cover additional clinic work.

       We agree with the district court that these complaints do not rise to the level of an adverse

employment action, as they did not result in significant change in her employment status or

benefits. As we held in White v. Burlington N. & Santa Fe Ry. Co., 364 F.3d 789, 795 (6th Cir.

2004) (en banc), aff’d, 548 U.S. 53 (2006), adverse employment actions are typically marked by a

“significant change in employment status,” including “hiring, firing, failing to promote,

reassignment with significantly different responsibilities, or a decision causing a significant

change in benefits.” Id. at 798 (quoting Burlington Indus. v. Ellerth, 524 U.S. 742, 761 (1998)).

But a “bruised ego” or a “mere inconvenience or an alteration of job responsibilities” is not

sufficient to constitute an adverse employment action. Id. at 797. These allegations are simply

the type of complaints that arise in a difficult professional environment. None of them amounted




                                                 -22-
No. 18-3397, O’Donnell v. University Hospitals


to any sort of change in pay or benefits, nor in title, nor constituted any type of demotion. See also

Mitchell v. Vanderbilt Univ., 389 F.3d 177, 182-83 (6th Cir. 2004).

                                      VII. Retaliation Claim

       The ADA and corresponding Ohio disability law prohibit retaliatory actions against

employees who oppose, report, or participate in investigations of conduct by employers that

allegedly violates these statutes. 42 U.S.C. § 12203(a); Ohio R. Code § 4112.02(I). A retaliation

claim is independent from and does not rise or fall with the success or failure of the underlying

discrimination claim. A plaintiff must show that a reasonable employee would have found the

challenged action materially adverse, “which in this context means it well might have dissuaded a

reasonable worker from making or supporting a charge of discrimination.” Burlington Northern

& Santa Fe Railway Co. v. White, 548 U.S. 53, 68 (2006) (quotations and citations omitted).

       To succeed, Dr. O’Donnell must show that: 1) she engaged in protected activity; 2) her

employer was aware of the protected activity; 3) her employer took an adverse action against her;

and 4) there was a causal connection between the protected activity and the adverse action. Rorrer

v. City of Stow, 743 F.3d 1025, 1046 (6th Cir. 2014). The burden of establishing an adverse action

in the retaliation context can be less onerous than in the anti-discrimination context. Michael v.

Caterpillar Financial Services Corp., 496 F.3d 584, 596 (6th Cir. 2007). The employee need only

have a good-faith belief that the practice about which they are complaining is unlawful. Johnson

v. Univ. of Cincinnati, 215 F.3d 561, 580 (6th Cir. 2000). If a plaintiff shows very close temporal

proximity, the burden shifts to the employer to articulate non-discriminatory reasons for its actions,

but the burden of persuasion remains with the plaintiff. Mickey v. Zeidler Tool & Die Co., 516
F.3d 516, 526 (6th Cir. 2008).




                                                 -23-
No. 18-3397, O’Donnell v. University Hospitals


       Dr. O’Donnell alleges the following were acts of retaliation: 1) the Hospital declined to

adequately investigate her complaints; 2) Dr. Uli filed a Performance Alert against Dr. O’Donnell

less than two weeks after she sent her February email to the faculty concerning her performance

issues; 3) the Hospital stopped the accommodations she had sought and allegedly obtained from

two members of the faculty; 4) the Hospital placed her on involuntary unpaid leave of absence in

response to her formal discrimination complaint; and, 5) the Hospital interfered with her ability to

gain new employment after she resigned from the fellowship program.

       The district court held that Dr. O’Donnell did engage in protected activity by complaining

to the Hospital that she was discriminated against on the basis of her disability and race. However,

the district court concluded that Dr. O’Donnell suffered no adverse action and therefore was not

retaliated against. The only item that would potentially support a retaliation claim would be the

constructive discharge, as discussed above. The other alleged retaliatory actions are either not

supported by evidence (interference with her ability to gain new employment), do not reach the

level of an adverse action (not adequately investigating her complaints), or are related to the

Performance Alert.

       “Where an adverse employment action occurs very close in time after an employer learns

of a protected activity, such temporal proximity between the events is significant enough to

constitute evidence of a causal connection for the purposes of satisfying a prima facie case of

retaliation.” Mickey v. Zeidler, 516 F.3d at 525. Only two of Dr. O’Donnell’s retaliation claims

meet the requirement of temporal proximity. On February 11, 2012, Dr. O’Donnell emailed

human resources complaining of continued discrimination by the program faculty. The next day,

February 12, 2012, Dr. O’Donnell sent an email to the fellowship faculty where she addressed

their concerns about her participation in the Wednesday meetings and made her proposed requests




                                                 -24-
No. 18-3397, O’Donnell v. University Hospitals


in response.    Seventeen days later, Dr. Uli sent Dr. O’Donnell a Performance Alert for

unsatisfactory performance in her fellowship. But this was not the first such notice.

         The Performance Alert was only one of many negative performance reviews, starting with

first-year evaluations and the entry of a Remediation Plan, six months before her request, based

on the same work-performance problems. Ultimately, the Performance Alert was based on

performance problems quite similar to those that had been noted in earlier evaluations and the alert

occurred before any formal request for accommodation. Her informal email to the faculty does

not create enough of a temporal connection to the Performance Alert and certainly not to her being

placed on leave months later, in the face of this evidence.

         In summary, the district court did not err in granting summary judgment on each of Dr.

O’Donnell’s claims. Her federal claims, with the exception of constructive discharge, are time

barred. Her constructive discharge was an adverse action, but was justified by her performance in

the program, her inability to perform an essential job function, and the absence of a genuine issue

as to whether the reasons given for her discharge were pretextual. Her Ohio law claims for

disability discrimination, denial for a reasonable accommodation, and failure to engage in an

interactive process were also properly the subject of summary judgment, for the reasons set forth

above.

                                                 VIII.

         We therefore AFFIRM the judgment of the district court granting summary judgment to

defendants.




                                                 -25-
No. 18-3397, O’Donnell v. University Hospitals


       JANE B. STRANCH, Circuit Judge, concurring. Though the entirety of this record

leads me to concur in today’s decision, I write separately to explain more fully how the Defendants

failed to engage appropriately in an interactive process. The employer’s duty to engage in a

meaningful interactive process has long been recognized to be “mandatory.” Kleiber v. Honda of

Am. Mfg., Inc., 485 F.3d 862, 871 (6th Cir. 2007). Where an employee is qualified for a position

with or without a reasonable accommodation, failure to engage in the interactive process is

actionable. Williams v. AT&T Mobility Servs. LLC, 847 F.3d 384, 395 (6th Cir. 2017). “Employers

must engage in a ‘good faith’ process and an ‘individualized inquiry’ to determine whether a

reasonable accommodation can be made.” Hostettler v. Coll. of Wooster, 895 F.3d 844, 857 (6th

Cir. 2018) (quoting Rorrer v. City of Stow, 743 F.3d 1025, 1045 (6th Cir. 2014)).

       In my view, Defendants’ engagement in the interactive process was inadequate. There is

ample evidence in the record that no Defendant engaged in discussions with O’Donnell about her

formal ADA request for accommodation to the extent the ADA and our precedents require. Uli

never spoke with O’Donnell or her treating physician about the request. Narasimhan had never

heard of Julie Chester, a UHC HR director with whom O’Donnell communicated about her

complaints and her formal ADA accommodation request. And Chester herself testified that she

did not follow up with O’Donnell on her request for accommodation and did not recall any

specifics of engaging in an interactive process.

       These key facts reflect a failure to satisfy our conjunctive standard that “[a]n employer has

sufficiently acted in good faith when it readily meets with the employee, discusses any reasonable

accommodations, and suggests other possible positions for the plaintiff.” Jakubowski v. Christ

Hosp., Inc., 627 F.3d 195, 203 (6th Cir. 2010) (emphasis added). The relevant inquiry here is

whether Defendants readily met with O’Donnell and actually discussed the accommodation.




                                                   -26-
No. 18-3397, O’Donnell v. University Hospitals


When we have previously addressed this required proposal/counterproposal interaction, we have

detailed those conversations at some length before finding that the employer engaged in the

interactive process. See, e.g., id.; E.E.O.C. v. Ford Motor Co., 782 F.3d 753, 766 (6th Cir. 2015)

(en banc). Here, by contrast, there were no discussions to be detailed. Defendants constructively

discharged O’Donnell rather than suggest another possible position for her. This is not the

“individualized inquiry” the ADA requires, Hostettler, 895 F.3d at 857, and the district court erred

in concluding that no genuine dispute of material fact existed about whether Defendants engaged

in an interactive process as they were required to do by law. See 29 C.F.R. § 1630.2(o)(3).

        I describe Defendants’ failure here to emphasize a key point: we hold employers to the

requirement to engage in an interactive process. See, e.g., Hostettler, 895 F.3d at 857; Brumley v.

United Parcel Serv., Inc., 909 F.3d 834, 840 (6th Cir. 2018). Doing so comports with one of the

fundamental purposes of the ADA: “to ensure that employers do not disqualify applicants and

employees based on ‘stereotypes and generalizations about a disability, but based on the actual

disability and the effect that disability has on the particular individual’s ability to perform the job.’”

Rorrer, 743 F.3d at 1040 (quoting Keith v. Cnty. of Oakland, 703 F.3d 918, 923 (6th Cir. 2013)).

Passage of the ADA was a recognition of the asymmetry of power and resources between working

people with disabilities and their employers.         Failing to engage in the interactive process

exacerbates that asymmetry and damages the protective principles the ADA enshrines.




                                                  -27-